Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a formulation that promotes targeted pollination of almond tree crops by honey bees, wherein the formulation comprises 49.5% to 60.5% limonene, 25% to 35% linalool and 10% to 20% benzaldehyde.
The closet art found was Farina et al (WO 2013005200 A1). Farina et al teach a formulation that promotes targeted pollination of melliferous bees to apple crops that comprises Citral, Benzaldehyde and Limonene. The formulation can be administered dissolved in a sweetened solution (see Abstract). Farina et al teach a formulation that promotes targeted pollination of melliferous bees to apple crops characterized by comprising the compounds Citral, Benzaldehyde and Limonene (see claim 1). Farina et al teach a formulation that promotes targeted pollination of melliferous bees to apple crops according to the preceding claim characterized by comprising from about 35% to about 60% of Citral, from about 30% to about 50% of Benzaldehyde and from about 10 % to about 20% of Limonene (see Claim 2). Farina et al teach a formulation that promotes targeted pollination of melliferous bees to apple crops according to the preceding claim characterized by comprising 44% of Citral, 40% of Benzaldehyde and 16% of Limonene (see Claim 3). Farina et al teach the formulation diluted in a sweetened solution at 50% w/w (see claim 5). It must be offered dissolved in a sweetened solution (50% saccarose solution w/w, thus the same as the claimed sucrose solution, thus in a sugar solution, thus claims 5-7 are met), 50 µl of odor per liter of offered (page 5, 1st paragraph). Farina et al do not teach the incorporation of linalool into the composition, neither do Farina et al teach the claimed amount of limonene, linalool, benzaldehyde, or 0.1 ml to 0.2 ml of the formulation per liter.

Election/Restrictions
Claim 1, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/20/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Bob Gnuse on 6/15/2022.
The application has been amended as follows: 

IN THE CLAIMS:
In Claim 10, at line 7, the term “crop” has been deleted, and replaced with the term -- crops--.
In Claim 11, at line 2, the term “hive” has been deleted, and replaced with the term -- hives--.
In Claims 12-13, at line 2, the term “crop” has been deleted, and replaced with the term -- crops--.
In Claim 14, at line 2, the term “crop’s” has been deleted, and replaced with the term -- crops’--.
Claims 1, and 3-17 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655